ORDER

PER CURIAM.
David Lathan appeals from the judgment entered on a jury verdict finding him guilty of one count of murder in the second degree and one count of armed criminal action in the beating death of his 8-year-old daughter. On the charge of murder in the second degree, he was sentenced to life in prison, and on the armed criminal action charge, he was sentenced to 30 years in prison, said sentences to be served consecutively. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, furnished the parties with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).